DETAILED ACTION

Comments
The present application is being examined under the pre-AIA  first to invent provisions.  In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claims 21-40 are pending and examined in the instant Office action.

Information Disclosure Statements
The IDS filed on 9/19/2022 has been considered.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).

The following rejection is reiterated and necessitated by amendment for claims 39-40:
35 U.S.C. 103 Rejection #1:
Claims 21-23, 25-26, 28-31, 33-37, and 39-40 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Singh et al. [Cancer Cell, volume 1, March 2002, pages 203-209; on IDS] in view of Vihko [US Patent 6,140,468 A; on IDS] in view of Alexander et al. [US Patent 6,017,537] as evidenced by Prostate Specific Antigen [Laboratory Services Handbook, 2021, 2 pages].
Claim 21 is drawn to a method of identifying a biological state of a subject.  The method comprises obtaining a biological sample from the subject.  The biological sample is a fluid sample  The method comprises depleting the biological sample by removing highly abundant proteins to yield a depleted sample.  The highly abundant proteins are present in the biological sample at a concentration of at least 10 g/ml.  The method comprises assaying proteins in the depleted sample to detect a plurality of biomarkers and generate a biomarker pattern.  The method comprises processing the biomarker pattern using a trained classifier.  The trained classifier assigns one or more biological states to the biomarker pattern based on the concentration of at least one biomarker of the plurality of biomarkers to identify the biological state of the subject.
The document of Singh et al. studies gene expression correlates of clinical prostate cancer behavior [title].  The Experimental procedures section on page 208 of Singh et al. teaches using trained classifiers to classify tissue as phenotypically tumor or phenotypically normal based on features of the gene expression data.  Figure 1 of Singh et al. illustrates patterns of gene expression data with darker colors representing higher concentrations of gene expression data.
Singh et al. does not teach applying the trained classification to protein data.  Singh et al. does not teach the empirical limitations of the claims.  Singh et al. does not teach depleting the sample.
The document of Vihko studies recombinant human PSA [title].  Column 3, lines 29-51 of Vihko teaches obtaining and isolating proteins from plasma samples.  Column 2, lines 21-30 of Vihko teaches performing MS on the proteins as an assay.  Column 6, lines 38-46 and column 7, line 58 to column 8, line 5 of Vihko teach the concentration limitation of the claims.
Singh et al. and Vihko do not teach depleting the sample.
The document of Alexander et al. studies formyl methionyl peptide vaccine adjuvant [title].  Example 4 on columns 10-11 of Alexander et al. at least suggests depleting the concentration of a sample by diluting a sample and then only using a portion of the sample.

With regard to claims 22-23, Table 5 in column 10 of Alexander et al. teaches the concentration limitations of the claims.

With regard to claim 25, the document Prostate Specific Antigen teaches that it is evident that the molecular weight of PSA is greater than 30 kDa.

With regard to claim 26, the diluting and separating of samples in Example 4 of Alexander et al. at least suggests depleting the sample to remove at least 90% of highly abundant proteins.

With regard to claim 28, column 3, lines 29-51 of Vihko teaches obtaining and isolating proteins from blood samples.  

With regard to claim 29, Figure 2B of Singh et al. provides the analysis of gene expression data from the combination of 5 biomarkers generating from 5 different genes.

With regard to claims 30-31, the title of Singh et al. teaches that the analysis is applicable to prostate cancer.

With regard to claims 33-34, column 2 on page 206 of Singh et al. teaches using leave one out cross validation to analyze patterns and disease statuses in a training set of patients to predict gene expression patterns and disease statuses in unknown patients.

With regard to claim 35, the figures of Vihko illustrates 2-D PAGE and Western blot technologies.

With regard to claims 36-37, column 2, lines 21-30 of Vihko teaches performing MS on the proteins as an assay.  MS measures m/z values of ionized peptide fragments.  Example 4 of Alexander teaches sample separation.

With regard to claims 39-40, column 3, lines 29-51 of Vihko teaches obtaining and isolating proteins from blood plasma samples.  Blood plasma has more than 100 identifiable peptides.

It would have been obvious to someone of ordinary skill in the art at the time of the instant invention to modify the pattern recognition applied to gene expression data of Singh et al. by use of the proteomic data obtained from empirical assays of Vihko because it is obvious to combine known elements in the prior art to yield a predictable result.  In this instance, proteomic data assessed by MS is an alternative to gene expression data.  There would have been a reasonable expectation of success in combining Singh et al. and Vihko because the pattern recognition algorithms of Singh et al. are robust and generally applicable to proteomic data (i.e. independent of whether the protein data is obtained from gene expression versus mass spectral assays).  In addition, both Singh et al. and Vihko are analogously applicable to PSA.
It would have been obvious to someone of ordinary skill in the art at the time of the instant invention to modify the pattern recognition applied to gene expression data of Singh et al. and the proteomic data obtained from empirical assays of Vihko by use of the protein analysis and separation techniques of Alexander et al. wherein the motivation would have been that Alexander et al. gives additional empirical techniques for analysis of the protein data [Example 4 of Alexander et al.].

Response to arguments:
Applicant's arguments filed 19 September 2022 have been fully considered but they are not persuasive.
Applicant argues that diluting a sample and then only using a portion of the Sample (in Alexander et al.) is not depletion of the sample.  This argument is not persuasive because diluting and then only using a portion of a sample at least suggests depleting the sample.
In response to applicant's argument that Alexander et al. is nonanalogous art, it has been held that a prior art reference must either be in the field of applicant’s endeavor or, if not, then be reasonably pertinent to the particular problem with which the applicant was concerned, in order to be relied upon as a basis for rejection of the claimed invention.  See In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992).  In this case, the prior art of Singh et al., Vihko, and Alexander et al. are all analogously applicable to biological analysis and measurement of proteins.
Applicant argues that the prior art does not concentrations of at least 10 g/ml.  This argument is not persuasive because Example 4 of Alexander et al. at least suggests these concentration levels. 

The following rejection is reiterated:
35 U.S.C. 103 Rejection #2:
Claims 24 and 32 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Singh et al. in view of Vihko in view of Alexander et al. as evidenced by Prostate Specific Antigen as applied to claims 21-23, 25-26, 28-31, and 33-37 above, in further view of Tempest et al. [US PGPUB 2003/0144483 A1] as evidenced by Immunoglobulin G [ATT Bio, 2018, 2 pages].
Claim 24 is further limiting wherein the proteins have a molecular weight of greater than 50 kDa.
Claim 32 is further limiting wherein the protein comprises immunoglobulin G.
Singh et al., Vihko, and Alexander et al. make obvious using training data to predict characteristics of a sample, as discussed above.
Singh et al., Vihko, and Alexander et al. do not teach immunoglobulin G.
The document of Tempest et al. studies humanized antibodies to Fc receptors for immunoglobulin G on human mononuclear phagocytes [title].  The document Immunoglobulin G teaches that it is evident that the molecular weight of IgG is 150 kDa.
It would have been obvious to someone of ordinary skill in the art at the time of the instant invention to modify the pattern recognition applied to gene expression data of Singh et al., the proteomic data obtained from empirical assays of Vihko, and the protein analysis and separation techniques of Alexander et al. by use of the immunoglobulin G of Tempest et al. because it is obvious to combine known elements in the prior art to yield a predictable result.  In this instance, the immunoglobulin G in an alternative to PSA.  There would have been a reasonable expectation of success in combining the prior art because the training analysis of Singh et al. is robust and generally applicable to the IgG of Tempest et al.

Response to arguments:
Applicant's arguments filed 19 September 2022 have been fully considered but they are not persuasive.
Applicant argues that Tempest et al. does not overcome the alleged deficiencies of the initial prior art references.  This argument is not persuasive because the prior art is not deficient.

The following rejection is reiterated:
35 U.S.C. 103 Rejection #3:
Claim 27 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Singh et al. in view of Vihko in view of Alexander et al. as evidenced by Prostate Specific Antigen as applied to claims 21-23, 25-26, 28-31, and 33-37 above, in further view of Carlson et al. [US PGPUB 2001/0044151 A1].
Claim 27 is further limiting wherein the fluid sample comprises 1 to 5 mL.
Singh et al., Vihko, and Alexander et al. make obvious using training data to predict characteristics of a sample, as discussed above.
Singh et al., Vihko, and Alexander et al. do not teach the fluid sample comprising 1 to 5 mL.
The document of Carlson et al. studies ligands for modulating the expression of exogenous genes via an ecdysone receptor complex  [title].  Paragraph 121 of Carlson et al. teaches 5 mL scintillation vials.
It would have been obvious to someone of ordinary skill in the art at the time of the instant invention to modify the pattern recognition applied to gene expression data of Singh et al., the proteomic data obtained from empirical assays of Vihko, and the protein analysis and separation techniques of Alexander et al. by use of the of the 5 mL scintillation vials of Carlson et al. wherein the motivation would have been that the scintillation vials are a convenient manner of storing chemicals for biochemical analysis [paragraph 121 of Carlson et al.].

Response to arguments:
Applicant's arguments filed 19 September 2022 have been fully considered but they are not persuasive.
Applicant argues that Carlson et al. does not overcome the alleged deficiencies of the initial prior art references.  This argument is not persuasive because the prior art is not deficient.

The following rejection is necessitated by amendment:
35 U.S.C. 103 Rejection #4:
Claim 38 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Schneider et al. [US PGPUB 2003/0106797 A1] in view of Tempest et al. [US PGPUB 2003/0144483 A1] in view of Alexander et al.
Claim 38 is drawn to a system for analyzing a biological sample.  The system comprises a sample preparation device comprising a polypeptide denaturation device and a polypeptide removal device.  The system comprises a sample analysis device comprising a mass spectrometer.  The sample analysis device is configured to identify at least in biological marker of interest in the biological sample when the at least one biological marker is bound to a polypeptide that is removed in the polypeptide removal device.  The claim requires that highly abundant proteins are present at a concentration of at least 10 g/ml.
The document of Schneider et al. studies protein separation via multidimensional electrophoresis [title].  Example 3 of Schneider et al. teaches denaturing of proteins.  Paragraph 139 of Schneider et al. removal of proteins from a system.  Paragraph 118 of Schneider et al. teaches a mass spectrometer.
Schneider et al. does not teach a biological marker that is bound to a peptide.  Schneider et al. does not teach the concentration limitations of the claim.
The document of Tempest et al. studies humanized antibodies to Fc receptors for immunoglobulin G on human mononuclear phagocytes [title].
Schneider et al. and Tempest et al. do not teach the concentration limitations of the claim.
The document of Alexander et al. studies formyl methionyl peptide vaccine adjuvant [title].  Example 4 on columns 10-11 of Alexander et al. at least suggests depleting the concentration of a sample by diluting a sample and then only using a portion of the sample.
It would have been obvious to someone of ordinary skill in the art at the time of the instant invention to modify the mass spectrometer and protein analysis system of Schneider et al. by use of the ligand receptor protein system of Tempest et al. wherein the motivation would have been ligand to receptor binding gives a further dimension to a protein analysis system [abstract of Tempest et al.].
It would have been obvious to someone of ordinary skill in the art at the time of the instant invention to modify the mass spectrometer and protein analysis system of Schneider et al. and the ligand receptor protein system of Tempest et al. by use of the sample preparation of Alexander et al. wherein the motivation would have been that the additional preparation techniques of Alexander et al. facilitate empirical understanding of the system [Example 4 of Alexander et al.].

Response to arguments:
Applicant's arguments filed 19 September 2022 have been fully considered but they are not persuasive.
Applicant argues that the prior art does not teach the amended limitations of the claim.  The document of Alexander et al. has been added to address the amended limitations of the claims.

E-mail Communications Authorization
Per updated USPTO Internet usage policies, Applicant and/or applicant’s representative is encouraged to authorize the USPTO examiner to discuss any subject matter concerning the above application via Internet e-mail communications.  See MPEP 502.03. To approve such communications, Applicant must provide written authorization for e-mail communication by submitting the following statement via EFS-Web (using PTO/SB/439) or Central Fax (571-273-8300):
Recognizing that Internet communications are not secure, I hereby authorize the USPTO to communicate with the undersigned and practitioners in accordance with 37 CFR 1.33 and 37 CFR 1.34 concerning any subject matter of this application by video conferencing, instant messaging, or electronic mail. I understand that a copy of these communications will be made of record in the application file.

Written authorizations submitted to the Examiner via e-mail are NOT proper. Written authorizations must be submitted via EFS-Web (using PTO/SB/439) or Central Fax (571-273-8300). A paper copy of e-mail correspondence will be placed in the patent application when appropriate. E-mails from the USPTO are for the sole use of the intended recipient, and may contain information subject to the confidentiality requirement set forth in 35 USC § 122. See also MPEP 502.03.

Conclusion
No claim is allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
	Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Russell Negin, whose telephone number is (571) 272-1083.  This Examiner can normally be reached from Monday through Thursday from 9:00 am to 5 pm and variable hours on Fridays.
	If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s Supervisor, Karlheinz Skowronek, Supervisory Patent Examiner, can be reached at (571) 272-9047.
	Information regarding the status of the application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only. 

	/RUSSELL S NEGIN/           Primary Examiner, Art Unit 1672                                                                                                                                                                                             	4 December 2022